DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/1/2021 have been entered.  In the amendment, claims 1, 2, 5, 8, 10, 13-16, and 18 have been amended.  Claim 4 and 7 have been cancelled. 
The objection to claim 18 has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-13, filed 7/1/2021, with respect to the rejections of claims 1-3, 5, 6, and 8-19 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-3, 5, 6, and 8-19 under 35 U.S.C. § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an object detection device comprising: a signal generating unit that generates a pulse signal of a frequency fp; a transmission unit that ; an amplitude detecting unit that detects an amplitude Ar of the ultrasonic wave received by the receiving unit; and a frequency detecting unit that detects a frequency fr of the ultrasonic wave received by the receiving unit, wherein the signal generating unit sweeps the frequency fp after a predetermined time has elapsed from start of generation of the pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency fr after the amplitude Ar becomes a predetermined reference value or more from start of transmission of the probe wave by the transmission unit makes the same change as the frequency fp, the distance calculating unit, when the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit, the pulse signal includes a first pulse signal and a second pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is the reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency p after generating the pulse signal with the frequency fp fixed. 
Independent claim 2 recites an object detection device comprising: a signal generating unit that generates a pulse signal of a frequency fp; a transmission unit that converts the pulse signal into a probe wave being an ultrasonic wave and transmits the probe wave; a receiving unit that receives an ultrasonic wave; a distance calculating unit that calculates a distance to an object based on a time from transmission of the probe wave by the transmission unit to reception of a reflected wave of the probe wave by the receiving unit; a determination unit that determines whether an ultrasonic wave received by the receiving unit is a reflected wave of the probe wave; an amplitude detecting unit that detects an amplitude Ar of the ultrasonic wave received by the receiving unit; and a frequency detecting unit that detects a frequency fr of the ultrasonic wave received by the receiving unit, wherein when an amplitude of the probe wave is defined as At, the transmission unit has a characteristic that the amplitude At has a predetermined reference value At1 or more when the pulse signal is continuously inputted thereinto at a frequency included in a predetermined range, the signal generating unit generates the pulse signal so that the amplitude At has the reference value At1 or more when a predetermined time has elapsed from start of generation of the pulse signal, the signal generating unit also sweeping the frequency fp from a minimum value to a maximum value or from the maximum value to the minimum value in the predetermined range after the predetermined time has elapsed from start of generation of the pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency fr makes the same change as the frequency fp, the distance calculating unit, when the determination unit determines that the ultrasonic wave received by the receiving unit is the reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit, the pulse signal includes a first pulse signal and a second pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is the reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit includes those making the same change as the frequency of the first pulse signal and those making the same change as the frequency of the second pulse signal, a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal, and the signal generating unit starts sweeping of the frequency fp after generating the pulse signal with the frequency fp fixed. 
Independent claim 18 recites an object detection device, comprising: a signal generating unit that generates a pulse signal; a transmission unit that converts the pulse signal into a probe wave being an ultrasonic wave and transmits the probe wave; a receiving unit that receives an ultrasonic wave; a distance calculating unit that calculates a distance to an object based on a time from transmission of the probe wave by the transmission unit to reception of a reflected wave of the probe wave by the receiving unit; a determination unit that determines whether an ultrasonic wave received by the receiving unit is a reflected wave of the probe wave; and a frequency detecting unit that detects a frequency of the ultrasonic wave received by the receiving unit, wherein the pulse signal includes a first pulse signal and a second pulse signal, the signal generating unit sweeps frequencies of the first pulse signal and the second pulse signal while the transmission unit transmits the probe wave, fAs< fAe, fBe< fBs, fAs< fBs, and fBe< fAe are satisfied when fAs is a frequency of the first pulse signal at start of sweeping, fAe is a frequency of the first pulse signal at the end of sweeping, fBs is a frequency of the second pulse signal at start of sweeping, and fBe is a frequency of the second pulse signal at the end of sweeping, the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit include frequencies making the same change as the frequencies of the first pulse signal and the second pulse signal, the distance calculating unit, when the determination unit determines that an ultrasonic wave received by the receiving unit is a reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit, and a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “the pulse signal includes a first pulse signal and a second pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is the reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit includes those making the same change as the frequency of the first pulse signal and those making the same change as the frequency of the second pulse signal, a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal, and the signal generating unit starts sweeping of the frequency fp after generating the pulse signal with the frequency fp fixed” 
as recited in combination in independent claim 2, in particular “the pulse signal includes a first pulse signal and a second pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is the reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit includes those making the same change as the frequency of the first pulse signal and those making the same change as the frequency of the second pulse signal, a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal, and the signal generating unit starts sweeping of the frequency fp after generating the pulse signal with the frequency fp fixed” 
and 
as recited in combination in independent claim 18, in particular “the pulse signal includes a first pulse signal and a second pulse signal, the signal generating unit sweeps frequencies of the first pulse signal and the second pulse signal while the transmission unit transmits the probe wave, fAs< fAe, fBe< fBs, fAs< fBs, and fBe< fAe are satisfied when fAs is a frequency of the first pulse signal at start of sweeping, fAe is a frequency of the first pulse signal at the end of sweeping, fBs is a frequency of the second pulse signal at start of sweeping, and fBe is a frequency of the second pulse signal at the end of sweeping, the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit include frequencies making the same change as the frequencies of the first pulse signal and the second pulse signal, the distance calculating unit, when the determination unit determines that an ultrasonic wave received by the receiving unit is a reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit, and a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Suzuki (JP 2015-184235), teaches 
an object detection device comprising: a signal generating unit that generates a pulse signal of a frequency fp; a transmission unit that converts the pulse signal into a probe wave being an ultrasonic wave and transmits the probe wave; a receiving unit that receives an ultrasonic wave; a distance calculating unit that calculates a distance to an object based on a time from transmission of the probe wave by the transmission unit to reception of a reflected wave of the probe wave by the receiving unit; a determination unit that determines whether the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave; the signal generating unit sweeps the frequency fp after a predetermined time has elapsed from start of generation of the pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency fr after the amplitude Ar becomes a predetermined reference value or more from start of transmission of the probe wave by the transmission unit makes the same change as the frequency fp, and the distance calculating unit, when the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit 
an object detection device comprising: a signal generating unit that generates a pulse signal of a frequency fp; a transmission unit that converts the pulse signal into a probe wave being an ultrasonic wave and transmits the probe wave; a receiving unit that receives an ultrasonic wave; a distance calculating unit that calculates a distance to an object based on a time from transmission of the probe wave by the transmission unit to reception of a reflected wave of the probe wave by the receiving unit; a determination unit that determines whether the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave; the signal generating unit sweeps the frequency fp after a predetermined time has elapsed from start of generation of the pulse signal, when an amplitude of the probe wave is defined as At, the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency fr makes the same change as the frequency fp, and the distance calculating unit, when the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit
an object detection device, comprising: 
a signal generating unit that generates a pulse signal; 
a transmission unit that converts the pulse signal into a probe wave being an ultrasonic wave and transmits the probe wave; 
a receiving unit that receives an ultrasonic wave; 
a distance calculating unit that calculates a distance to an object based on a time from transmission of the probe wave by the transmission unit to reception of a reflected wave of the probe wave by the receiving unit; and 
a determination unit that determines whether an ultrasonic wave received by the receiving unit is a reflected wave of the probe wave; wherein 
the signal generating unit sweeps frequencies of the first pulse signal and the second pulse signal while the transmission unit transmits the probe wave, 
the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit include frequencies making the same change as the frequencies of the first pulse signal and the second pulse signal, 
the distance calculating unit, when the determination unit determines that an ultrasonic wave received by the receiving unit is a reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit; and 
transmission of multiple signals. 
Another prior art reference, Kazutani et al. (JP 7-181258), teaches 
a sonar device, using ultrasound waves and inputting a pulse signal of a frequency generated as an ultrasound wave into a transducer are well-known features and that an intermittently output ultrasound wave signal is transmitted to a target object, a reflected wave thereof is received, an amplitude detecting means detects the size of the amplitude of the received reflected wave signal, the detected amplitude is compared with the output of an amplitude threshold means, and when the output of the amplitude detecting means exceeds the output of the amplitude threshold means for a predetermined period, the reflected wave is determined to have arrived from the target object 
and 
a sonar device, using ultrasound waves and inputting a pulse signal of a frequency generated as an ultrasound wave into a transducer are well-known features, that an intermittently output ultrasound wave signal is transmitted to a target object, a reflected wave thereof is received, an amplitude detecting means detects the size of the amplitude of the received reflected wave signal, the detected amplitude is compared with the output of an amplitude threshold means, and when the output of the amplitude detecting means exceeds the output of the amplitude threshold means for a predetermined period, the reflected wave is determined to have arrived from the target object, and that the amplitude of the output e2 of the ultrasound wave transducer rises between the start and end of the output e1 (a pulse signal) of the frequency dividing circuit. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “the pulse signal includes a first pulse signal and a second pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is the reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit includes those making the same change as the frequency of the first pulse signal and those making the same change as the frequency of the second pulse signal, a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal, and the signal generating unit starts sweeping of the frequency fp after generating the pulse signal with the frequency fp fixed” 
as recited in combination in independent claim 2, in particular “the pulse signal includes a first pulse signal and a second pulse signal, the determination unit determines that the ultrasonic wave received by the receiving unit is the reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit includes those making the same change as the frequency of the first pulse signal and those making the same change as the frequency of the second pulse signal, a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal, and the signal generating unit starts sweeping of the frequency fp after generating the pulse signal with the frequency fp fixed” 
and 
as recited in combination in independent claim 18, in particular “the pulse signal includes a first pulse signal and a second pulse signal, the signal generating unit sweeps frequencies of the first pulse signal and the second pulse signal while the transmission unit transmits the probe wave, fAs< fAe, fBe< fBs, fAs< fBs, and fBe< fAe are satisfied when fAs is a frequency of the first pulse signal at start of sweeping, fAe is a frequency of the first pulse signal at the end of sweeping, fBs is a frequency of the second pulse signal at start of sweeping, and fBe is a frequency of the second pulse signal at the end of sweeping, the determination unit determines that the ultrasonic wave received by the receiving unit is a reflected wave of the probe wave when the frequency detecting unit detects a plurality of frequencies, and the plurality of frequencies detected by the frequency detecting unit include frequencies making the same change as the frequencies of the first pulse signal and the second pulse signal, the distance calculating unit, when the determination unit determines that an ultrasonic wave received by the receiving unit is a reflected wave of the probe wave, calculates the distance to the object based on a time from transmission of the probe wave by the transmission unit to reception of the ultrasonic wave by the receiving unit, and a period of time in which the frequency is swept in the first pulse signal overlaps that in which the frequency is swept in the second pulse signal”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645